   Case 1:18-cr-00413-VM Document 143 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                              1/7/2021
                                     X
UNITED STATES OF AMERICA,            :       18 CR 413 (VM)
                                     :
          -against-                  :
                                     :           ORDER
EDDIE COTTO,                         :
                                     :
                    Defendant.       :
                                     X
VICTOR MARRERO, U.S.D.J.:

     Trial in this matter is currently scheduled to begin on

March 22, 2021. In light of the worsening pandemic and Chief

Judge McMahon’s recent standing order on trial scheduling,

(see 20-mc-622, Dkt. No. 3), the Court believes it is unlikely

this trial can proceed as scheduled. The Court estimates that

the earliest it might be able to proceed with the trial would

be in the period of May/June 2021. The Court asks the parties

to submit to the Court their availability in this timeframe

to facilitate scheduling a new trial date.

SO ORDERED:
Dated: New York, New York
       7 January 2021
